Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 April 15, 2016

The Court of Appeals hereby passes the following order:

A16A1415. ROBERT LEMONS v. THE STATE.

      Robert Lemons pled guilty to four counts of receiving stolen property, for
which he was sentenced to five years, with two to serve in confinement and three on
probation. The trial court revoked his probation after he violated the conditions
thereof. Lemons then filed this direct appeal. We, however, lack jurisdiction.
      An application for discretionary review is required to appeal a probation
revocation order. See OCGA § 5-6-35 (a) (5); Andrews v. State, 276 Ga. App. 428,
430-431 & n. 3 (1) (623 SE2d 247) (2005). Lemons’s failure to comply with the
discretionary review procedure deprives us of jurisdiction to consider this appeal,
which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                                                           04/15/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.